Case 1:20-cr-00219-PAE Document 17 Filed 10/08/20 Page 1 of 1
Case 1:20-cr-00219-PAE Document 16 Filed 10/07/20 Page 1 of 1




                            GRANTED. The Clerk of Court is requested to terminate
                            the motion at Dkt. No. 16.
                                                         10/8/2020

                               SO ORDERED.

                                              
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
